                                                                                                                                Rev (3-2018)
                                              United States Bankruptcy Court
                                               Southern District of Alabama

IN RE: Lorenzo Clyde Turner                                                              Case No.      19-

         __________________________________                                              Chapter 13

SSN: XXX-XX- 7336                                                 SSN: XXX-XX- ________________

Date: 02/15/2019

                                                          CHAPTER 13 PLAN
                                                       Check if this is an Amended Plan        □
CREDITORS RIGHTS WILL BE AFFECTED BY THIS PLAN. You should read this and other documents sent to you carefully
and discuss the with your attorney.

TO FILE AN OBJECTION TO CONFIRMATION. Objections to Confirmation must be filed electronically at the Bankruptcy
Court’s website at www.alsb.uscourts.gov, or you may scan the documents into the ECF system at the courthouse. Objections to Confirmation
must be filed seven (7) days before the confirmation hearing.

PROOFS OF CLAIM. Proofs of claim must be filed electronically at the Bankruptcy Court’s website at www.alsb.uscourts.gov, or you may
scan the documents into ECF system at the courthouse.

THIS PLAN DOES NOT ALLOW CLAIMS. Creditors must file a Proof of Claim to be paid.

    MOTION TO EXTEND                                                    √       INCLUDED                               NOT INCLUDED
    NONSTANDARD PROVISIONS, SET OUT IN PART 12(d)                               INCLUDED                         √    NOT INCLUDED

1.PAYMENT AND LENGTH OF PLAN

For     60       months Debtor(s) will make regular monthly payments to the trustee as follows:

$     525.00           per month for    60         months

and $____________ per month for ___________ months. Insert additional lines if needed.

Plan payments shall be paid directly to the Chapter 13 Trustee at the following address: P.O. Box 1779, Memphis, TN 38101-1779. The
Chapter 13 Trustee shall pay the filing fee from Plan payments.

2.SECURED PRECONFIRMATION ADEQUATE POTECTION PAYMENTS AND PAYMENTS TO LESSORS

The Debtor proposes that the Trustee make adequate protection payments, or payments to lessors prior to the confirmation of this Plan,
pursuant to § 1326(a)(1) as follows:

                   CREDITOR                               COLLATERAL DESCRIPTION                           AMOUNT OF MONTHLY
                                                                                                               PAYMENT
         Professional Finance Service                         2006 Mercedes-Benz R350                                  $40.00



             Westlake Financial Services                      2008 Mercedes-Benz S550                                 $160.00




                                                                       1

      Case 19-10521               Doc 3        Filed 02/15/19               Entered 02/15/19 16:16:38                      Desc Main
                                                  Document                  Page 1 of 4
The Trustee shall commence making such payments to creditors holding allowed claims secured by an interest in real and personal
property or leases of real and personal property consistent with the Trustee’s distribution process and only after the timely filing of
a proof of claim by such creditor. In the event of preconfirmation conversion and/or dismissal, all adequate protection payments
received by the Trustee shall be distributed to creditors as so designated. The Trustee shall receive the percentage fee fixed under
28 U.S.C. §586(e) on all adequate protection payments. Upon confirmation the treatment of such claims will be governed by Sections
 3 and 5.

3.POST-CONFIRMATIONSECURED ALTERNATE MONTHLY PAYMENTS

The debtor proposes that the Trustee make the following Alternate Monthly Payments (AMP) beginning on the first distribution after
entry of a Confirmation Order and until such time as the Attorney’s fees provided for in Section 4 are paid in accordance with
Amended Local General Order No. 4.

                  CREDITOR                                      COLLATERAL DESCRIPTION                                  AMOUNT OF AMP
                                                                                                                          PAYMENT
         Professional Financial Service                              2006 Mercedes-Benz R350                                $40.00



          Westlake Financial Services                                2008 Mercedes-Benz S550                                    $160.00




4.ATTORNEY’S FEES FOR DEBTOR(S)’ BANKRUPTCY COUNSEL

The following attorney’s fees shall be paid by the Trustee pursuant to Amended Local General Order No. 4.

                        DEBTOR’S COUNSEL                                                                 TOTAL FEE

                            Steven A. Murray                                                                $4,000.00


5.SECURED BY COLLATERAL

Unless otherwise ordered by the Court, the Trustee shall treat the secured claim(s) listed in this section on the terms and conditions set
forth herein. Any portion of a secured claim that exceeds the amount(s) set forth in this section shall be paid as a general
unsecured claim pursuant to Section 9.

            CREDITOR                                COLLATERAL                        SECURED CLAIM                  INTEREST         §1325(a)(5)
                                                    DESCRIPTION                          AMT PAID                      RATE
                                                                                      THROUGH PLAN
  Professional Financial Service              2006 Mercedes-Benz R350                     $4099.00                       6%              $87.00



    Westlake Financial Services               2008 Mercedes-Benz S550                       $16,253.00                   6%             $343.00




Debtor shall pay all other allowed secured creditors in full pro-rata after payments set forth in Section 5 and 6.

6.DOMESTIC SUPPORT OBLIGATIONS

The Debtor proposes that the Trustee shall pay the following pre-petition Domestic Support Obligations (DSO) pursuant to §507(a)(1)
unless the claimant agrees or the Court orders otherwise. The DSO creditor shall receive the proposed AMP payment along with
the secured creditors listed in Section 3. Once the attorney’s fees are paid in full, the DSO creditor shall be paid the proposed
preference payment along with secured creditors listed in Section 5. The Debtor shall directly pay all Domestic Support Obligations
that become due after the filing of the petition.




                                                                          2

    Case 19-10521                  Doc 3         Filed 02/15/19               Entered 02/15/19 16:16:38                        Desc Main
                                                    Document                  Page 2 of 4
                          CREDITOR                                           SCHEDULED                 AMOUNT OF                PREFERENCE
                                                                             ARREARAGE                AMP PAYMENT                PAYMENT




7.CURING DEFAULTS AND MAINTAINING DIRECT PAYMENTS

Debtor shall maintain the following monthly payments and pay them directly to creditor. Trustee shall pay the allowed claims
for arrearages at 100% pro-rata through this Plan after payments set forth in Sections 5 and 6.

              CREDITOR                        COLLATERAL DESCRIPTION                       DIRECT PAYMENT                    SCHEDULED
                                                                                                                             ARREARAGE

         Home Point Financial                         Homestead Located at                        $1,384.00                        $0.00

                                                       9436 Lake Woods Ct

                                                        Semmes, AL 36575




8.PRIORITY CLAIMS (EXCLUDING DOMESTIC SUPPORT OBLIGATIONS)

The Debtor will pay priority claims pursuant to §1322(a)(2) in full, pro rata unless claimant expressly agrees otherwise.

                  CREDITOR                                       TYPE OF PRIORITY                              SCHEDULED AMOUNT




9.UNSECURED CLAIMS

Allowed non-priority unsecured claims shall be paid through the distribution of all available disposable income at a percentage to
be determined by the Trustee for the number of months set forth in Section 1. No interest shall be paid on general unsecured claims.

10.SURRENDERED PROPERTY

Debtor surrenders the following collateral. Upon confirmation, the automatic stay (under §§ 362(a) and 1301 (a) is lifted as to
surrendered collateral. Any claim submitted by such creditor will receive no distribution under this Plan until an unsecured proof of
claim is filed by such creditor.

                      CREDITOR                                                      COLLATERAL DESCRIPTION




11.EXECUTORY CONTRACTS AND UNEXPIRED LEASES

Executory contracts and/or leases receive the following designated treatment. For all executory contracts or unexpired leases being
assumed by the Debtor pursuant to this Plan, the debtor shall make all pre-confirmation § 1326 adequate protection payments directly to
the creditor pursuant to the terms of the contract. For all contracts assumed, the Debtor shall continue to make all payments directly to
the creditor pursuant to the terms of the contract following the confirmation of the Debtor’s Plan.


                                                                         3

    Case 19-10521                 Doc 3         Filed 02/15/19               Entered 02/15/19 16:16:38                       Desc Main
                                                   Document                  Page 3 of 4
                 CREDITOR                                  PROPERTY DESCRIPTION                                REJECT                  ASSUME




Prepetition lease arrears shall be paid directly to creditor by Debtor(s) on all assumed leases. Claims filed on rejected
leases shall be treated as general unsecured claims.

12.OTHER PLAN PROVISIONS AND MOTIONS

(a)        Property of the Estate
           Property of the Estate shall re-vest in the Debtor(s) upon discharge or dismissal of the case. Proceeds from any potential or
           pending cause of action or other asset not yet liquidated are property of the Estate and must be paid to the Chapter 13 Trustee
           pending further order of the Court.

(b)        Direct Payment by Debtor
           Secured creditors and lessors to be paid directly by the Debtor(s) and/or Co-Debtors may continue to mail Debtor(s) the
           customary monthly notices or coupons notwithstanding the automatic stay.

(c)        Exemption Limitations
           The Debtor(s)’ exemptions in real and personal property are specifically limited to those allowed under applicable state and
           federal laws. To the extent the Debtor(s)’ asset values exceed allowable exemption limits, the non-exempt portions shall be
           Property of the Estate and subject to distribution by the Trustee. The terms of this provision shall not be construed to limit or
           abrogate the rights of parties in interest to object to exemptions pursuant to the Bankruptcy Code, or in any way limit the
           Debtor(s)’ rights regarding the postpetition equity accrual of assets.

(d)        Other Provisions of the Plan Not Elsewhere Described:


           __________________________________________________________________________________________


           __________________________________________________________________________________________


           __________________________________________________________________________________________


           __________________________________________________________________________________________




           /s/ Lorenzo Clyde Turner                                                                     02/15/2019
           DEBTOR’S SIGNATURE                                                                           DATE

           __________________________________                                                           __________
           DEBTOR’S SIGNATURE                                                                           DATE

           /s/ Steven A. Murray                                                                         02/15/2019
           DEBTOR’S COUNSEL SIGNATURE                                                                   DATE




                                                                          4

      Case 19-10521               Doc 3          Filed 02/15/19               Entered 02/15/19 16:16:38                        Desc Main
                                                    Document                  Page 4 of 4
